Case 2:18-cv-15536-WJM-JSA Document 14 Filed 02/26/19 Page 1 of 1 PageID: 266




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

DAVID KANEFSKY, individually and on
behalf of all others similarly situated,
                                                          Civ. No. 2:18-15536 (WJM)
               Plaintiff,
                                                                  ORDER
               v.

HONEYWELL INT’L INC., et al.,

               Defendants.


       THIS MATTER comes before the Court upon the competing motions of David

Kanefsky and Charles M. Francisco III to be appointed as lead plaintiff. ECF Nos. 5, 6.

For the reasons set forth in the accompanying opinion;

       IT IS on this 26th day of February 2019, hereby,

       ORDERED that Charles M. Francisco III’s motion for appointment of lead

plaintiff (ECF No. 5) is GRANTED; and it is further

       ORDERED that Levi & Korsinsky, LLP shall serve as lead counsel for the

putative class; and it is further

       ORDERED that David Kanefsky’s motion on the same (ECF No. 6) is DENIED.



                                                     /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.
